DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 – 5 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination a moving body control apparatus comprising: an image capturing unit configured to capture a periphery of a moving body through a transmitting portion which forms a window part of the moving body; a heater configured to be capable of heating the transmitting portion; an air-conditioning unit configured to switch an air-conditioning state in the moving body between an inside air circulation state and an outside air introduction state; a control unit configured to control the heater; and an ambient temperature detection unit configured to detect an ambient temperature, wherein the control unit performs control in which a condition related to the ambient temperature for starting an operation of the heater differs between a case in which the air-conditioning state is set to the inside air circulation state and a case in which the air-conditioning state is set to the outside air introduction state, and starts the operation of the heater when the ambient temperature is not more than a predetermined temperature threshold, and the predetermined temperature threshold of the case in which the air- conditioning state is set to the inside air circulation state is higher than the predetermined temperature threshold in the case in which the air-conditioning state is set to the outside air introduction state.

Regarding claim 2, the closest prior art fails to disclose, suggest or teach the combination a moving body control apparatus comprising: an image capturing unit configured to capture a periphery of a moving body through a transmitting portion which forms a window part of the moving body; a heater configured to be capable of heating the transmitting portion; an air-conditioning unit configured to switch an air-conditioning state in the moving body between an inside air circulation state and an outside air introduction state; a control unit configured to control the heater; and an ambient temperature detection unit configured to detect an ambient temperature, wherein the control unit performs control in which a condition related to the ambient temperature for starting an operation of the heater differs between a case in which the air-conditioning state is set to the inside air circulation state and a case in which the air-conditioning state is set to the outside air introduction state, and starts the operation of the heater when a change amount of the ambient temperature per predetermined time is not less than a predetermined threshold, and the predetermined threshold of the case in which the air-conditioning state is set to the inside air circulation state is smaller than the predetermined threshold in the case in which the air-conditioning state is set to the outside air introduction state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 10,899,359) teaches a method for protecting a person left in a vehicle includes determining whether the person present on a rear seat is an infant by adjusting the temperature inside the vehicle.
Maeshiro (US 2017/0253201) teaches preconditioning a vehicle based on outside temperatures.
Wijaya (US 2012/0234930) teaches a system and method for preconditioning a vehicle interior via a remote start device based on then-current weather conditions independent of the previous climate control head settings in place at the termination of the vehicle's last use are disclosed.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698